Exhibit 10.1

 

AMENDMENT TO THE

 

LIFEPOINT HEALTH, INC.

 

2013 LONG-TERM INCENTIVE PLAN

 

THIS AMENDMENT to the LifePoint Health, Inc. 2013 Long-Term Incentive Plan (the
“Plan”) is effective as of the 2nd day of June, 2015.

 

WHEREAS, LifePoint Health, Inc. (the “Company”) established the Plan to
motivate, retain, and reward high-quality service providers by enabling them to
acquire or increase a proprietary interest in the Company through stock
ownership and other rights;

 

WHEREAS, Section 10(e) of the Plan provides that the Board of Directors of the
Company may amend the Plan; and

 

WHEREAS, the Board of Directors of the Company desires to amend the Plan to
increase the number of shares of the Company’s stock that are authorized for
issuance pursuant to awards granted under the Plan by 3,368,611 shares,
resulting in a total of 6,968,611 shares authorized and reserved for issuance
under the Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

I.                                        By replacing Section 4(a) in its
entirety as follows:

 

(a)                                 Limitation on Overall Number of Shares
Available for Delivery Under Plan.  Subject to adjustment as provided in
Section 10(c) hereof, the total aggregate number of Shares authorized and
reserved for delivery under the Plan shall be six million nine hundred
sixty-eight thousand six hundred eleven (6,968,611), consisting of three million
six hundred thousand (3,600,000) Shares initially reserved when the Plan was
adopted and three million three hundred sixty-eight thousand six hundred eleven
(3,368,611) Shares added by amendment effective June 2, 2015.  Any Shares
delivered under the Plan may consist, in whole or in part, of authorized and
unissued shares or treasury shares; provided, however, that any Shares that are
subject to Awards of Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted. Any Shares
that are subject to Awards other than Options or Stock Appreciation Rights shall
be counted against this limit as two and 09/100 (2.09) Shares for every one
(1) Share granted.

 

II.                                   By replacing Section 4(c)(iv) in its
entirety as follows:

 

(iv)                              Notwithstanding anything in this
Section 4(c) to the contrary but subject to adjustment as provided in
Section 10(c) hereof, the maximum aggregate number of Shares that may be
delivered under the Plan as a result of the exercise of Incentive Stock Options
shall be six million nine hundred sixty-eight thousand six hundred eleven
(6,968,611) Shares.  In no event shall any Incentive Stock Options be granted
under the Plan after the tenth anniversary of the date on which the Board adopts
the Plan.

 

Except as otherwise set forth herein, all other terms and provisions of the Plan
shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Amendment on the date first written above.

 

 

 

LIFEPOINT HEALTH, INC.

 

 

 

 

 

By:

/s/ John P. Bumpus

 

Name:

John P. Bumpus

 

Title:

Executive Vice President and Chief Administrative Officer

 

--------------------------------------------------------------------------------